157-/5*
                               ELECTRONIC RECORD                             ^SX^i^

COA #     01-13-00908-CR                         OFFENSE: 22.02 (Aggravated Assault)

           Michael Oduro Kwarteng v. The
STYLE:    state of Texas                         COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    182nd District Court


DATE: 06/25/15                   Publish: NO     TC CASE #:      1365142




                          IN THE COURT OF CRIMINAL APPEALS


         Michael Oduro Kwarteng v. The
STYLE:   State of Texas                               CCA#:


         PRO se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ///pj/jpjr                                 SIGNED:                           PC:

JUDGE:       *&4 UstSU^-                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD